Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/02/20, Claims 1-20, 25 and 34 are pending in this application. 
Claim Rejections Under 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 15 appears to recite these idiomatic errors. In particular, the phrase, “forming the openings to be taller below the conductive structure than above the conductive structure” of claim 15 is indefinite. Appropriate correction is required.
Claims 18 and 19 also recite the term proximate. It is unclear whether this term is used to mean optional. Appropriate correction is required. 
Further, the rest of the claims, although technically readable, may further contain improper deviations from idiomatic English, perhaps as an artifact of translation. 


Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20, 25 and 34 are rejected under 35 U.S.C. §102 as being unpatentable over Sukekawa (US 2019/0296028 A1).
Regarding claim 1, Sukekawa discloses a method of forming an array of capacitors (see Fig 12.), comprising: forming a vertical stack above a substrate 10 on 11, the stack comprising a horizontally-elongated conductive structure and an insulator material directly above the conductive structure (see 60 over insulator 54); forming horizontally-spaced openings in the insulator material to the conductive structure (see vertical structures in fig 12); forming an upwardly-open container-shaped bottom capacitor electrode in individual of the openings (see fig 12, disclosing trenches), the bottom capacitor electrode being directly against conductive material of the conductive structure (see electrode 56/48 lining the bottom of trenches), the conductive structure directly electrically coupling the bottom capacitor electrodes together(see electrode 56/48 lining the bottom of trenches); forming a capacitor insulator in the openings laterally-inward of the bottom capacitor electrodes 54; and forming a top capacitor electrode 60 in individual of the openings laterally-inward of the capacitor insulator (formed on 54), the top capacitor electrodes not being directly electrically coupled together (see fig 12, disclosing indirect connections).
Regarding claim 2, Sukekawa discloses the method of claim 1 wherein the conductive material of the conductive structure has intrinsic electrical resistance of 0.001 to 1.0 ohm-cm (see para [0038] disclosing metal as an electrode material).
Regarding claim 3, Sukekawa discloses the method of claim 1 wherein the conductive structure comprises a plate extending globally horizontally within an array area in which the capacitors are received, see plate 60.

Regarding claim 5, Sukekawa discloses the method of claim 1 comprising forming the capacitor insulator directly above top surfaces of the bottom capacitor electrodes (see para [0042] Insulator 54).
Regarding claim 6, Sukekawa discloses the method of claim 6 comprising forming the capacitor insulator directly against the top surfaces of the bottom capacitor electrodes (see 54 is formed on 48).
Regarding claim 7, Sukekawa discloses the method of claim 1 laterally-thinning the capacitor insulator above top surfaces of the bottom capacitor electrodes before forming the top capacitor electrodes (see 58 is planarized, fig 12).
Regarding claim 8, Sukekawa discloses the method of claim 1 comprising forming individual of the bottom capacitor electrodes directly against at least one lateral side surface of the conductive material of the conductive structure (see 54 is formed on 48, formed on the sides).
Retarding claim 9, Sukekawa discloses the method of claim 8 comprising forming the individual bottom capacitor electrodes directly against multiple of the lateral side surfaces of the conductive material of the conductive structure(see 54 is formed on 48, formed on the sides, on multiple iterations).
Regarding claim 10, Sukekawa discloses the method of claim 1 comprising forming individual of the bottom capacitor electrodes directly against a top surface of the conductive material of the conductive structure (see 54 is formed on 48, formed on the sides, on multiple iterations).
Regardiung claim 11, Sukekawa discloses the method of claim 1 wherein the bottom capacitor electrodes have top surfaces that are higher than top surfaces of the conductive material of portions of the conductive structure that are immediately-laterally-adjacent thereto (see recessed portionso f 56 as compared with tops of 48, see fig 12).

Regarding claim 13, Sukekawa discloses the method of claim 1 comprising forming the openings to extend vertically through the conductive material of the conductive structure (see openings in 48 extending vertically, fig 12).
Regarding claim 14, Sukekawa discloses the method of claim 13 comprising forming the openings to extend into insulating material below the conductive structure(see openings in 48 extending vertically, fig 12).
Regarding claim 15, Sukekawa discloses the method of claim 14 comprising forming the openings to be taller below the conductive structure than above the conductive structure (see openings in 48 extending vertically, fig 12, where some opening bottoms are higher that the tops of others, i.e. at the taper).
Regarding claim 16, Sukekawa discloses the method of claim 1 wherein the openings are not formed to extend vertically through the conductive material of the conductive structure (see there is a taper in fig 12 in the opening where 56 is formed).
Regarding claim 17, Sukekawa discloses the method of claim 16 wherein forming the openings comprises etching of the insulator material selectively relative to and to finally stop on the conductive material of the conductive structure (see para [0038] disclosing 54 being patterned).
Regarding claim 18, Sukekawa discloses the method of claim 1 comprising forming the conductive structure to be proximate tops of the bottom capacitor electrodes (see placement of 60 with respect to 56, fig 12).


Regarding claim 19, Sukekawa discloses the method of claim 1 comprising forming the conductive structure to be proximate bottoms of the bottom capacitor electrodes (see placement of 60 with respect to 56, fig 12).
Regarding claim 20, Sukekawa discloses a method of forming an array of memory cells, comprising: forming a vertical stack above a substrate (see fig 12), the stack comprising a horizontally-elongated conductive structure and an insulator material directly above the conductive structure (see fig 12, disclosing trenches); forming a plurality of capacitors (see para [0038] disclosing capacitor), comprising: forming horizontally-spaced openings in the insulator material to the conductive structure (insulator 54); forming an upwardly-open container-shaped bottom capacitor electrode in individual of the openings (see fig 12, disclosing trenches), the bottom capacitor electrode being directly against conductive material of the conductive structure (see 60/54/56), the conductive structure directly electrically coupling the bottom capacitor electrodes together(see 60/54/56); forming a capacitor insulator in the openings laterally-inward of the bottom capacitor electrodes (see fig 12, disclosing trench electrode); and forming a top capacitor electrode in individual of the openings laterally-inward of the capacitor insulator (see formation of electrode 60, fig 12), the top capacitor electrodes not being directly electrically coupled together (see fig 12, showing electrode 60 being separately connected); and
forming a plurality of vertical transistors above the plurality of capacitors (see para [0040]); the vertical transistors individually comprising transistor material comprising a top source/drain region, a bottom source/drain region, and a channel region vertically there-between; individual of the bottom source/drain regions being directly electrically coupled to individual of the top capacitor electrodes (see para [0053] disclosing placement of transistors).
Regarding claim 25, Sukekawa discloses an array of capacitors, comprising: a plurality of capacitors individually comprising a bottom capacitor electrode (see fig 12, with 48 bottom electrode), a top capacitor electrode laterally-inward of and above the bottom capacitor electrode (see 60/56), and a capacitor insulator between the top and bottom capacitor electrodes (see insulator 54, fig 12); and a 
Regarding claimclaim 34, Sukakawa discloses an array of memory cells comprising, comprising: a plurality of capacitors individually comprising a bottom capacitor electrode (see fig 12), a top capacitor (see 60)electrode laterally-inward of and above the bottom capacitor electrode (see trench capacitors, fig 12), and a capacitor insulator between the top and bottom capacitor electrodes (54); a conductive structure directly electrically coupling the bottom capacitor electrodes together (see 56 connecting all the bottom electrodes together), the conductive structure comprising conductive material that is directly against the bottom capacitor electrodes (see 48/56); and a plurality of vertical transistors above the plurality of capacitors (see para [0053], [0057] disclosing placement of transistors); the vertical transistors individually comprising a top source/drain region, a bottom source/drain region, and a channel region vertically there-between(see para [0053], [0057] disclosing placement of transistors); individual of the bottom source/drain regions being directly electrically coupled to individual of the top capacitor electrodes(see para [0053], [0057] disclosing placement of transistors coupled to capacitors).

Response to Arguments
This office action appreciate’s stakeholders’ correspondence. In response to an abundance of caution, a new updated search was performed and relevant art Sukekawa was found. Previous notice of allowance is hereby withdrawn and prosecution reopened for this application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813